SO ORDERED.

SIGNED this 15th day of January, 2019.




____________________________________________________________________________




              Designated for online use, but not print publication
           IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF KANSAS



In re:

Neighbors Investments, Inc.,                   Case no. 11-21022
                                               Chapter 11
                  Debtor.
Neighbors Investments, Inc.,

                  Plaintiff,
v.                                             Adv. no. 18-06062
David G. Baumgartner and
The Bank of Versailles,

                  Defendants.

                   Memorandum Opinion and Order
                  Granting Debtor’s Motion to Remand




             Case 18-06062     Doc# 29   Filed 01/15/19   Page 1 of 17
      On January 18, 2018, after this voluntary Chapter 11 bankruptcy case

had been fully administered and closed, Debtor Neighbors Investments, Inc.

(Debtor), on its own behalf and as a 50% member of Gentle Slopes Partners,

LLC (GSP), filed a petition in the Circuit Court of Morgan County, Missouri

(Petition) against Defendants David G. Baumgartner and the Bank of

Versailles (the Bank). On March 1, 2018, Defendants filed a notice of

removal of the Petition to the United States District Court. The district

court denied Debtor’s motion to remand and referred the case to this Court.

It has been docketed as adversary case no. 18-6062 (the Removed Case).1

Debtor moves to remand to state court for lack of subject matter jurisdiction,

to remand for mandatory abstention, and to remand for equitable reasons.2

      For the reasons examined below, the Court grants Debtor’s motion for

mandatory abstention because the Petition does not state claims or causes of


      1
        This Court has jurisdiction over the parties and the subject matter by virtue
of the Order of United States District Judge Carlos Murguia dated July 23, 2018
transferring this matter to this Court pursuant to the order issued by the United
States District Judge Douglas Harpool from the Western District of Missouri. This
Court has jurisdiction over bankruptcy proceedings pursuant to 28 U.S.C. §§ 157(a)
and 1334(a) and (b), and the Amended Standing Order of Reference of the United
States District Court for the District of Kansas that exercised authority conferred
by § 157(a) to refer to the District's bankruptcy judges all matters under the
Bankruptcy Code and all proceedings arising under the Code or arising in or related
to a case under the Code, effective June 24, 2013. D. Kan. Standing Order No. 13-1,
printed in D. Kan. Rules of Practice and Procedure (March 2018).
      2
       Doc. 20. Debtor appears by J. Justin Johnston of Johnston Law Firm, LLC.
Defendants appear by Todd W. Ruskamp of Shook, Hardy & Bacon, L.L.P.

                                          2



              Case 18-06062    Doc# 29    Filed 01/15/19   Page 2 of 17
action within the core jurisdiction of this Court.3 Debtor’s objection to

Defendants’ motion to reopen Debtor’s bankruptcy case is addressed by a

separate memorandum opinion filed in the Chapter 11 case.

I.    Findings of Fact

      A.    The Petition

      According to the state court Petition, since 1991, Debtor has owned a

fifty percent interest in GSP, whose purpose was to invest in real estate.

Defendant Baumgartner and his wife owned the other fifty percent of GSP.

Baumgartner, while president of the Bank, was the day to day managing

member of GSP and controlled the funds of GSP at the Bank. Between 2002

and 2011, Baumgartner made unauthorized payments to himself, drew on the

GSP line of credit for non-business purposes, and provided inaccurate,

incomplete, and deliberately false financial information to Debtor and to an

accounting firm preparing GSP’s financial statements and tax returns.



      3
         Debtor’s arguments in support of remand include the argument that the
Court lacks subject matter jurisdiction because Defendants lack standing to reopen
the Chapter 11 case. The Court addresses Debtor’s objection to reopening by a
separate memorandum and opinion filed in the Chapter 11 case denying
Defendants’ motion to reopen. The Court declines to address the subject matter
jurisdictional question. When an adversary proceeding is before this Court because
a petition was removed from state court, the controlling jurisdictional issue is
whether the removed action is subject to remand. Further, because the Court finds
the Removed Case is subject to mandatory remand, there is no need to address
whether lack of standing to reopen the bankruptcy case results in lack of subject
matter jurisdiction of an adversary proceeding before the Court because of removal.

                                         3



              Case 18-06062    Doc# 29   Filed 01/15/19   Page 3 of 17
Baumgartner threatened Debtor that he would “allow Gentle Slopes to be

foreclosed upon” if Neighbors did not provide additional cash for GSP

projects. In December 2010, Central Bank began foreclosure proceedings

against GSP’s real property.

     On April 12, 2011, Debtor filed for relief under Chapter 11. In

September 2011, Baumgartner purchased at foreclosure sales two properties

owned by GSP, thereby diverting the assets of GSP to himself and usurping

GSP’s business opportunities. GSP suffered harm from Baumgartner’s

breach of fiduciary duty and self-dealing. Baumgartner also committed many

negligent acts within the course and scope of his employment as President of

Bank that damaged GSP. During the course of the Chapter 11 case, Debtor

sought financial records from Defendants. Review of records produced in

October 2013 lead to Debtor’s discovery of Baumgartner’s fraud.

     The Petition includes seven counts. They are a mixture of derivative

actions brought on behalf of GSP and direct actions by Debtor:

     •     Count One - derivative action against Baumgartner for an
           accounting.

     •     Count Two - direct and derivative action against Baumgartner for
           breach of fiduciary duty.

     •     Count Three - direct and derivative action against Baumgartner
           for fraudulent misrepresentation.



                                         4



             Case 18-06062     Doc# 29   Filed 01/15/19   Page 4 of 17
      •        Count Four - direct and derivative action against Baumgartner
               and the Bank for negligent misrepresentation.

      •        Count Five - derivative action against Baumgartner for
               constructive trust.

      •        Count Six - derivative action against Baumgartner for
               conversion.

      •        Count Seven - direct and derivative action against Baumgartner
               and the Bank for civil conspiracy to breach fiduciary duties.
      B.       Debtor’s bankruptcy case

As stated above, Debtor filed a voluntary petition under Chapter 11 on April

12, 2011. The Bank was listed as a secured creditor, but with the value of

the collateral less than the debt. Baumgartner was not listed as a creditor,

but Marsha and David Baumgartner were listed as codebtors.4

      Debtor’s Schedule B listed as personal property the “claims against

various parties as reflected on Schedule B of the Shelly and Mark Neighbors’

bankruptcy petition.”5 In turn, the individual Shelly and Mark Neighbors’

Schedule B includes “claims against Bank of Versailles and Baumgartners.”6

      Debtor’s First Amended Plan of Reorganization, dated June 14, 2012

was confirmed on June 21, 2013.7 It states the Bank’s $45,455.03 claim is

      4
          Doc. 20.
      5
          Id. p. 12.
      6
          Case no. 11-21003, Doc. 26 p. 14.
      7
          Doc. 194.

                                              5



                 Case 18-06062   Doc# 29      Filed 01/15/19   Page 5 of 17
impaired and provides for payment of $35,000, the value of the collateral, in

future monthly payments. The plan also provides: “Notwithstanding this

anticipated distribution to Bank of Versailles, the Debtor reserves the right to

bring an adversary action in this Court or an action in federal district court or

state court against Bank of Versailles for various lender liability claims.”8

      On October 14, 2014, Debtor and individual debtors Mark and Shelly

Neighbors, pro se, filed an adversary proceeding against Bank.9 It alleged

that on September 7, 2009, GSP held an auction and contracted to sell

property for $925,000, that the purchaser provided a non-refundable check for

$92,500 drawn on an account at the Bank, that the Bank held the check

beyond the midnight deadline before providing notice of dishonor, and that,

therefore, the Bank was liable on the check. It also stated a cause of action for

negligence and lack of ordinary care by Bank relating to the same check.

Debtor and the Neighbors individually submitted extensive discovery requests

to the Bank and Baumgartner, some of which gave rise to objections and need

for Court supervision.10 The Court granted the the Bank’s motion to dismiss.11



      8
          Doc. 129 p. 3.
      9
          Adversary no. 14-6082, Doc. 1.
      10
           Case no. 11-21022, Docs. 172 & 173; Case no. 11-21003, Doc. 335.
      11
           Adversary no. 14-6082, Doc. 19.

                                             6



                Case 18-06062    Doc# 29     Filed 01/15/19   Page 6 of 17
      A trustee was not appointed, and Debtor continued to operate its

business. Debtor’s application for final decree, filed on March 8, 2016,12

recited that the estate was fully administered. The application was granted,13

and the case was closed on April 26, 2016.

      C.       Removal of the Petition

      On March 1, 2018, Defendants filed a notice of removal of the Petition

from the Circuit Court of Morgan County, Missouri to the United States

District Court for the Western District of Missouri. It relies upon 28 U.S.C. §

1452(a), which provides for removal of civil actions to the district court, if

“such district court has jurisdiction of such claim under section 1334 of the

section.” Section 1334 provides that the district courts have jurisdiction of all

cases under title 11. The notice of removal states that upon removal,

Defendants will file a motion to reopen Debtor’s bankruptcy case. Defendants

submit the Petition is properly removed and not subject to remand because

the Petition is a core proceeding within the meaning of 28 U.S.C. §

157(b)(2)(A), (C), (L), and (O) and is also related to Debtor’s bankruptcy case

within the meaning of 28 U.S.C. § 157(c)(1).




      12
           Case no. 11-21022, Doc. 323.
      13
           Id., Doc. 334.

                                           7



                 Case 18-06062   Doc# 29   Filed 01/15/19   Page 7 of 17
      Debtor moved to remand, and Defendants moved to transfer venue from

the Western District of Missouri to Kansas. United States District Judge

Douglas Harpool granted Defendants’ motion. After briefly discussing

bankruptcy court jurisdiction, he stated in part:

                   Given the information and briefing presented to
            the Court on this matter, the Court believes the
            allegations raised, if factually accurate, could relate to
            the core proceedings of the previous bankruptcy action.
            The Court acknowledges that on the information made
            available to the Court, these claims ultimately could be
            found to be non-core proceedings based upon the final
            factual determinations by the Court. The Court finds
            that the court familiar with the prior bankruptcy case
            and the underlying facts which supported prior rulings
            is better positioned to determine whether the claims
            asserted “arise under” title 11 or could merely
            “conceivably effect” the bankruptcy case.           Thus,
            transferring the case strikes this Court as the most
            prudent, efficient, and economical action. If the
            Bankruptcy Court concludes that these are not core
            proceedings, the Bankruptcy Court may remand any
            remaining claims directly to the state courts of Missouri
            for further proceedings, or it may have the case
            transferred back to this Court for remand, which ever
            it deems most appropriate. . . . As the Court finds these
            are core issues, the Court need not address the question
            of mandatory abstention under Section 1334(c)(2).
                   Neighbors Investments raises another
            jurisdictional question concerning standing . Neighbors
            Investments argues the neither Defendant is a “part[y]
            in interest” under 11 U.S.C. § 350(b), and therefore lack
            standing to have the bankruptcy case reopened. The
            Court is skeptical of Defendants’ claim of a right to
            reopen the bankruptcy case. However, the question of
            whether the Defendants are parties in interest to


                                        8



             Case 18-06062    Doc# 29   Filed 01/15/19   Page 8 of 17
                 reopen a bankruptcy case is a question best resolved by
                 the Bankruptcy Court with jurisdiction over the
                 original case.14

The case was therefore transferred to the United States District Court for the

District of Kansas.15 Pursuant to the order issued by Judge Harpool, Judge

Carlos Murguia transferred the case to this Court.16 Defendants filed a

motion to reopen the underlying bankruptcy case.17

      D.         Motions before the Court and positions of the parties

      Debtor has filed a motion to remand the Removed Petition under 28

U.S.C. § 1334(c)(2) (mandatory abstention) and 28 U.S.C. § 1452(b) (equitable

remand).18 Debtor argues that the removed claims are state law claims, are

not core claims, have no jurisdictional basis, and can be timely adjudicated in

state court.19




      14
           Doc. 13.
      15
           Id.
      16
           Doc. 16.
      17
           Case no. 11-21022, Doc. 342.
      18
         Doc. 20. Debtor also argues that the Court lacks subject matter
jurisdiction because Defendants lack standing to reopen Debtor’s Chapter 11 case.
The Court does not address this issue. See note 3, above.
      19
           Doc. 21.

                                            9



                  Case 18-06062   Doc# 29   Filed 01/15/19   Page 9 of 17
      Defendants respond with a combined memorandum in opposition to

remand and in support of reopening the case.20 They argue that this Court

has jurisdiction because the allegations and the claims in the Removed

Petition and the record in this bankruptcy case illustrate that the Removed

Case is a core proceeding.

II.   Conclusions of Law

       A.      The conditions for mandatory abstention under 28 U.S.C. §
               1334(c)(2)

      Debtor moved to remand under 28 U.S.C. § 1334(c)(2) (mandatory

abstention) and 28 U.S.C. § 1452(b) (equitable remand).21 Because the Court

finds mandatory abstention is required under § 1334(c)(2), it need not address

equitable abstention under § 1452(b). Section 1334(c)(2) provides:

                     (2) Upon timely motion of a party in a
               proceedings based upon a State law claim or State law
               cause of action, related to a case under title 11 but not
               arising under title 11 or arising in a case under title 11,
               with respect to which an action could not have been
               commenced in a court of the United States absent
               jurisdiction under this section, the district court shall
               abstain from hearing such proceeding if an action is
               commenced and can be timely adjudicated in a State
               forum of appropriate jurisdiction.




      20
           Doc. 23.
      21
           Doc. 20.

                                           10



                Case 18-06062   Doc# 29    Filed 01/15/19   Page 10 of 17
The subsection applies in removed actions.22 Mandatory abstention is

applicable when each of the following elements is present: (1) the motion to

abstain was timely filed; (2) the action is based on state law; (3) the action

was commenced in state court; (4) the action can be timely adjudicated in

state court; (5) there is no independent basis for federal jurisdiction other

than bankruptcy; and (6) the matter is non-core.23

         B.       Abstention is required because all of the conditions of 28
                  U.S.C. § 1334(c)(2) are present

         In this case, there is no controversy as to all elements for mandatory

abstention except the last. The first element is present. The motion to remand

was filed the same day the adversary proceeding was opened. The second and

third elements are present. The action is based exclusively on state law, and

it was commenced in the Missouri state court. There is no suggestion that

the Petition cannot be timely adjudicated in state court or that there is any

basis for federal jurisdiction other than bankruptcy. The only dispute is

whether the matter is non-core.

                        1.    Bankruptcy Court jurisdiction.




         22
              Personnette v. Kennedy (In re Midgard Corp.), 204 B.R. 764 (10th Cir. BAP
1997).
         23
       Telluride Asset Resolution, LLC v. Telluride Global Dev. (In re Telluride
Income Growth LP), 364 B.R. 390, 398 (10th Cir. BAP 2007).

                                             11


                  Case 18-06062    Doc# 29   Filed 01/15/19   Page 11 of 17
      The notice of removal states that the right to remove exists under 28

U.S.C. § 1452(a), which provides that a claim or cause of action may be

removed to district court (generally for referral to bankruptcy court) if

jurisdiction over such claims exists under 28 U.S.C. § 1334. In turn, § 1334(a)

grants district courts original and exclusive jurisdiction of all cases under

title 11, and § 1334(b) provides that district courts shall have original but not

exclusive jurisdiction over “all civil proceeding arising under title 11, or

arising in or related to cases under title 11.” District courts “may provide

that . . . any or all proceedings arising under title 11 or arising in or related to

a case under title 11 shall be referred to the bankruptcy judges for the

district.”24 The United States District Court for the District of Kansas has

referred all such matters to this Court.25

      Defendants assert that the claims alleged in the Removed Petition are

core proceedings. Debtor contends the claims must be remanded because

they are not within the Court’s core jurisdiction “In general, ‘[c]ore

proceedings are proceedings which have no existence outside of bankruptcy.

Actions which do not depend on the bankruptcy laws for their existence and




      24
           28 U.S.C. § 157(a).
      25
       D. Kan. Standing Rule No. 13-2 printed in D. Kan. Rules of Practice and
Procedure (March 2018).

                                           12


                Case 18-06062    Doc# 29   Filed 01/15/19   Page 12 of 17
which could proceed in another court are not core proceedings.’”26 Core

proceedings include matters arising under title 11 and arising in bankruptcy

cases.27 Matters “arise under” Title 11 if they involve a cause of action created

or determined by the Bankruptcy Code. Matters “arise in” a bankruptcy case

if they concern administration of the bankruptcy case and have no existence

outside of bankruptcy.28 A non-exclusive list of core proceedings is codified at

28 U.S.C. 157(b)(2).

      Core proceedings do not include claims within the “related to”

jurisdiction of the bankruptcy court. “A proceeding is ‘related to’ a

bankruptcy case if it could have been commenced in federal or state court

independently of the bankruptcy case, but the ‘outcome of the proceeding

could conceivably have an effect on the estate being administered in

bankruptcy.”29 Examples of related to proceedings are a cause of action owned

by the debtor which is property of the estate and suits between third parties

that have an effect on the bankruptcy case.30

      26
        In re Johnson, 575 F.3d 1079, 1082 (10th Cir. 2009) (quoting Gardner v.
United States (In re Gardner), 913 F.2d 1515, 1518 (10th Cir. 1990)).
      27
           In re Midgard Corp., 204 B.R. at 771.
      28
           Id.
      29
        Id.(quoting Gardner v. United States (In re Gardner), 913 F.2d 1515, 1518
(10th Cir. 1990).
      30
           Id.

                                           13


                 Case 18-06062   Doc# 29   Filed 01/15/19   Page 13 of 17
        “Bankruptcy removal jurisdiction is subject to the well-pleaded

complaint rule.”31 Under that rule, the court considers whether the plaintiff’s

statement of the case, unaided by anticipated defenses, states a claim within

the federal court’s jurisdiction.32 “[T]he defendant’s assertion of a federal

defense is not sufficient to make the case arise under federal law.”33

                       2.     The allegations of the Removed Petition are
                              not core proceedings

        The claims asserted in the Removed Petition are not core proceedings.

All of them are state law tort claims. Debtor has not alleged any causes of

action arising under the Bankruptcy Code or arising in Debtor’s bankruptcy

case.

        The fact that the plaintiff is a former debtor alleging claims arising

from pre-bankruptcy events does not mean that the Removed Case is a core

proceeding. Subsection (c) of 11 U.S.C. § 554 provides that “[u]nless the court

orders otherwise any property scheduled under section 521(a) of this title and

not administered at the time of the closing of a case is abandoned to the

debtor.” Debtor’s claims against Baumgartners and the Bank were scheduled


        31
         16 Moore’s Federal Practice - Civil ¶ 107.106 (2018); see Aetna Health Inc.
v. Davila, 542 U.S. 200, 207 (2004) (“Ordinarily, determining whether a particular
case arises under federal law turns on the ‘well-pleaded complaint’ rule.”).
        32
             Aetna Health Inc., 542 U.S. at 207.
        33
             Turgeau v. Admin. Review Bd., 446 F.3d 1052, 1061 (10th Cir. 2006).

                                             14


                  Case 18-06062    Doc# 29   Filed 01/15/19   Page 14 of 17
on Debtor’s Schedule B filed in the Chapter 11 case and, except for a narrow

claim concerning the handling of a single check, were not administered before

the case was closed. The causes of action alleged in the Removed Petition are

therefore not property of Debtor’s bankruptcy estate, and Debtor, not its

bankruptcy creditors, would be entitled to any recovery. If, as Debtor argues,

under Missouri law Debtor is not the real party in interest with respect to the

derivative claims asserted on behalf of GSP, such claims would not be

property of the estate even if not scheduled and not administered. This would

be another reason to find such claims to be non-core.

      Defendants’ arguments that the Removed Petition alleges core

proceedings is based upon a misguided understanding of the nature of a core

proceeding. Contrary to Defendants’ argument, the inclusion in the Removed

Petition of the allegations that Baumgartner’s conduct “caused Neighbors

Investments’ debts to be overstated in its Chapter 11 bankruptcy proceeding”

does not change the state law torts into a core proceeding. The statement is

simply an allegation of fact. Debtor is not alleging it is entitled to a remedy

under the Bankruptcy Code. The remedy sought is damages under state law.

Objecting to an overstated proof of claim under 11 U.S.C. § 502 would be a

core proceeding, but Debtor is not doing so.




                                       15


             Case 18-06062   Doc# 29   Filed 01/15/19   Page 15 of 17
       Likewise, the similarity of Debtor’s allegations in the Removed Petition

of irregular or incomplete document production to contentions made during

the Chapter 11 bankruptcy case, does not give rise to a core proceeding. In

the Removed Petition, Debtor is not asserting a cause of action to compel

production or for imposition of discovery sanctions. Unlike Mullarkey,34 on

which Defendants rely, Debtor’s Petition does not allege fraud implicating the

integrity of the bankruptcy process.

       Defendants wrongfully argue that defense of res judicata and the

alleged rejection of the GSP operating agreement during the Chapter 11

bankruptcy case are reasons to find that the Removed Petition alleges core

proceedings. As stated above, whether the Removed Petition alleges causes of

action within the core jurisdiction of this Court is determined from the

allegation of the Removed Petition, not any anticipated defenses, even if those

defenses arise under bankruptcy law.

III.   Conclusion

       For the foregoing reasons, pursuant to 28 U.S.C. § 1334(c)(2), the

Court grants Debtor’s motion to remand the Removed Petition to the Circuit

Court of Morgan County, Missouri.

       It is so Ordered.


       34
            In re Mullarkey, 536 F.3d 215, 224 (3rd Cir. 2008).

                                            16


                 Case 18-06062    Doc# 29   Filed 01/15/19   Page 16 of 17
                      ###




                          17


Case 18-06062   Doc# 29   Filed 01/15/19   Page 17 of 17
